Hooker, J.
Lindsay, the appellant, and Mrs. Richardson were executors and trustees under the will of D. M. Richardson,' deceased. This will bequeathed one-third of the estate to the widow, and, after several other bequests, *321gave the remainder to trustees, to manage for her son,— one-third to be delivered at his majority, one-half of the remainder when he should arrive at the age of 25 years, and the residue when he should arrive at the age of 30 years. The estate was large, consisting principally of about 5,000 shares of stock of the Diamond Match Company, worth about $150 a share. This stock stood in the name of C. H. Buhl, who claimed to hold it as security for $27,000 or more, and had been the subject of litigation.1 Mrs. Richardson finally adjusted the matter, and at a meeting attended by Mr. Buhl, herself, appellant, and others, the amount of $27,000, provided by her, was paid Mr. Buhl, who signed the blank assignments on the back of the certificates and delivered them to her, and she took them away without objection from appellant.
Appellant and Mrs. Richardson had not agreed in all things pertaining to the management of the estate, and, while there is no evidence of an open rupture, she had at one time asked him to resign, and he had taken the matter under consideration. Immediately after the stock transaction above narrated, ¿Lindsay wrote the match company, informing it of the assignments in blank, and requesting it to fill blanks, and issue stock to Mrs. Richardson and himself, as trustees. The letter contained no implication of misunderstanding between himself and his cotrustee, but stated that he wrote by way of precaution, lest certificates be issued to those not entitled to them. Soon after, a letter was received by the match company, inclosing the certificates, and asking that new ones be issued to Mrs. E. Jennie H. Richardson. The certificates were issued in the names of both, with which Mrs. Richardson appears to have been satisfied. Appellant subsequently filed his account in the probate court for compensation as executor, in which *322lie included an item of $5,000 for preventing this stock from being issued to Mrs. Richardson; claiming that the writing of this letter, which is all that he bases the right to such sum upon, was an extraordinary service, worth $5,000. The probate court disallowed the' claim, holding that it was a part of his ordinary duty, as executor, to see that the property of the estate was properly transferred to the executors, which decision was followed in the circuit court.
There is nothing in the case showing that Mrs. Richardson intended to misappropriate this property, and the appellant was careful not to say that he thought she had any such design. If Mrs. Richardson was not entitled to have this stock issued in her own name as security for her advance, — a question that we need not decide, — it was the duty of these executors to have it issued to themselves, as executors. Had appellant asked it, the assignments would probably have been so made out. As it was, he merely wrote a letter made necessary by reason of the character of the assignments. The assignments being in blank, some one had to direct the match company how new certificates should be issued, and one "executor was under no more obligation to do so than the other.
We think the decision of the circuit court was right, and it will be affirmed, with costs.
The other Justices concurred.

 See Richardson v. Buhl, 77 Mich. 632.